Exhibit 10.1



--------------------------------------------------------------------------------





CREDIT AGREEMENT
dated as of
May 9, 2019,
among
MACY’S, INC.,
MACY’S RETAIL HOLDINGS, INC.
The Lenders Party Hereto
BANK OF AMERICA, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------



CREDIT SUISSE LOAN FUNDING LLC, FIFTH THIRD BANK, U.S. BANK NATIONAL ASSOCIATION
and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED, CREDIT SUISSE LOAN FUNDING
LLC, FIFTH THIRD BANK, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO
SECURITIES, LLC,
as Joint Bookrunners and Lead Arrangers



--------------------------------------------------------------------------------

S&S Reference No. 3232/80






    

--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page
 
ARTICLE I
 
 
 
 
 
Definitions
 
 
 
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
19
SECTION 1.03
Terms Generally
19
SECTION 1.04
Accounting Terms; GAAP
20
SECTION 1.05
Letter of Credit Amounts
20



 
ARTICLE II
 
 
 
 
 
The Credits
 
 
 
 
SECTION 2.01
Commitments
21
SECTION 2.02
Loans and Borrowings
21
SECTION 2.03
Requests for Revolving Borrowings
21
SECTION 2.04
Competitive Bid Procedure
22
SECTION 2.05
Letters of Credit
24
SECTION 2.06
Funding of Borrowings
30
SECTION 2.07
Interest Elections
31
SECTION 2.08
Termination and Reduction of Commitments
32
SECTION 2.09
Repayment of Loans; Evidence of Debt
32
SECTION 2.10
Prepayment of Loans
33
SECTION 2.11
Fees
34
SECTION 2.12
Interest
34
SECTION 2.13
Alternate Rate of Interest
35
SECTION 2.14
Increased Costs
37
SECTION 2.15
Break Funding Payments
39
SECTION 2.16
Withholding of Taxes; Gross-Up
39
SECTION 2.17
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
43
SECTION 2.18
Mitigation Obligations; Replacement of Lenders
44
SECTION 2.19
Increase in Commitments
45
SECTION 2.20
[Reserved]
46
SECTION 2.21
Extension of Maturity Date
46
SECTION 2.22
Defaulting Lenders
47





i

--------------------------------------------------------------------------------





 
ARTICLE III
 
 
 
 
 
Representations and Warranties
 
 
 
 
SECTION 3.01
Organization
49
SECTION 3.02
Powers; Authorization; No Conflicts; Enforceability
49
SECTION 3.03
Approvals
49
SECTION 3.04
Financial Condition; No Material Adverse Change
49
SECTION 3.05
Litigation
50
SECTION 3.06
Investment Company Status
50
SECTION 3.07
ERISA
50
SECTION 3.08
Compliance with Laws
50
SECTION 3.09
Anti-Corruption Laws and Sanctions
50
SECTION 3.10
Federal Reserve Regulations
51



 
ARTICLE IV
 
 
 
 
 
Conditions
 
 
 
 
SECTION 4.01
Effective Date
51
SECTION 4.02
Each Credit Event
52



 
ARTICLE V
 
 
 
 
 
Affirmative Covenants
 
 
 
 
SECTION 5.01
Financial Statements; Ratings Change and Other Information
53
SECTION 5.02
Existence
55
SECTION 5.03
Payment of Obligations
55
SECTION 5.04
Maintenance of Properties; Insurance
55
SECTION 5.05
Books and Records; Inspection Rights
55
SECTION 5.06
Compliance with Laws
56
SECTION 5.07
Use of Proceeds and Letters of Credit
56



 
ARTICLE VI
 
 
 
 
 
Negative Covenants
 
 
 
 
SECTION 6.01
Subsidiary Indebtedness
56
SECTION 6.02
Liens
57
SECTION 6.03
Fundamental Changes; Conduct of Business
58
SECTION 6.04
Sale and Leaseback Transactions
59
SECTION 6.05
Leverage Ratio
59
SECTION 6.06
Interest Coverage Ratio
59





ii

--------------------------------------------------------------------------------





 
ARTICLE VII
 
 
 
 
 
Events of Default
 



 
ARTICLE VIII
 
 
 
 
 
The Agents
 
 
 
 
SECTION 8.01
Appointment and Authority
62
SECTION 8.02
Rights as a Lender
62
SECTION 8.03
Exculpatory Provisions
62
SECTION 8.04
Reliance by Administrative Agent
63
SECTION 8.05
Delegation of Duties
64
SECTION 8.06
Resignation of Administrative Agent
64
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
65
SECTION 8.08
No Other Duties, Etc.
66
SECTION 8.09
Certain ERISA Matters
66



 
ARTICLE IX
 
 
 
 
 
Miscellaneous
 
 
 
 
SECTION 9.01
Notices
67
SECTION 9.02
Waivers; Amendments
69
SECTION 9.03
Expenses; Indemnity; Damage Waiver
70
SECTION 9.04
Successors and Assigns
71
SECTION 9.05
Survival
75
SECTION 9.06
Counterparts; Integration; Effectiveness
75
SECTION 9.07
Severability
76
SECTION 9.08
Right of Setoff
76
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
76
SECTION 9.10
WAIVER OF JURY TRIAL
77
SECTION 9.11
Headings
77
SECTION 9.12
Confidentiality
77
SECTION 9.13
Interest Rate Limitation
78
SECTION 9.14
Patriot Act
78
SECTION 9.15
Conversion of Currencies
78
SECTION 9.16
No Fiduciary Duty
79
SECTION 9.17
Non-Public Information
79
SECTION 9.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
80
SECTION 9.19
Waiver of Notice of Termination Under Existing Credit Agreement
80
SECTION 9.20
Conflict with Loan Documents
80
SECTION 9.21
Electronic Execution of Assignments and Certain Other Documents
81





iii

--------------------------------------------------------------------------------







SCHEDULES:
Schedule 2.01 -- Commitments and LC Commitments
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 9.01 -- Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS:
Exhibit A -- Form of Borrowing Request
Exhibit B -- Form of Assignment and Assumption
Exhibit C -- Form of Guarantee Agreement
Exhibit D -- Form of U.S. Tax Certificate




iv

--------------------------------------------------------------------------------


1


CREDIT AGREEMENT dated as of May 9, 2019, among MACY’S, INC.; MACY’S RETAIL
HOLDINGS, INC.; the LENDERS party hereto; and BANK OF AMERICA, N.A. as
Administrative Agent.
The parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate on such
day plus 1/2 of 1.0% per annum and (c) the Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0% per annum; provided that, for the
avoidance of doubt, for purposes of calculating the Alternate Base Rate, the
Eurodollar Rate for any day shall be based on the Eurodollar Rate determined at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13(b) hereof, then the Alternate Base Rate shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, money laundering or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage
(carried out to the ninth decimal place) of the Total Commitments represented by
such Lender’s Commitment; provided that if any Defaulting Lender exists at such
time, the Applicable





--------------------------------------------------------------------------------

2


Percentages shall be calculated disregarding such Defaulting Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or ABR Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon either the Public Debt Ratings or the Leverage Ratio in effect on
such date, with the Applicable Rate being determined by reference to the Level
more favorable to the Borrower; provided that the Applicable Rate may never be
based upon a Level that is more favorable to the Borrower than the Level that is
one Levels above that of the Public Debt Ratings:


Level
Public Debt Rating S&P/Moody’s
Leverage Ratio
Eurodollar Spread
ABR Spread
Facility Fee Rate
1
A-/A3
≤1.0 to 1.0
0.910%
0.00%
0.090%
2
BBB+/Baa1
≤ 1.5 to 1.0
1.015%
0.015%
0.110%
3
BBB/Baa2
≤ 2.0 to 1.0
1.100%
0.100%
0.150%
4
BBB-/Baa3
≤ 2.5 to 1.0
1.200%
0.200%
0.175%
5
Lower
> 2.5 to 1.0
1.400%
0.400%
0.225%



Initially, the Applicable Rate shall be determined based upon Level 3.
Thereafter, for purposes of the foregoing, (i) the Leverage Ratio shall be
determined as of the end of the fiscal quarter for the Parent for which
consolidated financial statements have theretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to any such delivery, Section
5.01(a) or 5.01(b) of the Existing Credit Agreement), (ii) if the Parent and the
Borrower fail to deliver the consolidated financial statements required to be
delivered pursuant to Section 5.01(a) or 5.01(b) within the time period
specified herein for such delivery then, during the period commencing on and
including the date such financial statements were required to have been
delivered and until the delivery thereof, the Applicable Rate shall be
determined by reference to the Public Debt Ratings, (iii) if either Moody’s or
S&P shall not have in effect a Public Debt Rating (other than by reason of the
circumstances referred to in the last sentence of this definition), then the
Level established based on the Public Debt Rating shall be determined by
reference to the remaining Public Debt Rating and the rating assigned to the
Parent’s senior unsecured debt obligations by Fitch if Fitch is then rating the
Parent’s senior unsecured debt obligations, and if neither Moody’s nor S&P has
in effect a Public Debt Rating (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Applicable Rate
shall be determined by reference to the Leverage Ratio and/or the rating
assigned to the Parent’s senior unsecured debt obligations by Fitch if Fitch is
then rating the Parent’s senior unsecured debt obligations; (iv) if the Public
Debt Ratings established or deemed to have been established by Moody’s and S&P
shall fall within different Levels, then the Level established based on the
Public Debt Rating shall be based on the higher of the two Public Debt Ratings
unless one of the two Public Debt Ratings is two or more Levels lower than the
other, in which


    

--------------------------------------------------------------------------------

3


case the Level established based on the Public Debt Rating shall be determined
by reference to the Level next below that of the higher of the two Public Debt
Ratings; and (v) if the Public Debt Ratings established or deemed to have been
established by Moody’s, S&P and Fitch shall be changed (other than as a result
of a change in the ratings system of Moody’s, S&P or Fitch), such change shall
be effective as of the date on which it is first announced by the applicable
rating agency, irrespective of when notice of such change shall have been
furnished pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate (a) resulting from a change in the Leverage Ratio shall apply during the
period commencing on and including the Business Day following the date of
delivery pursuant to Section 5.01(a) or 5.01(b) of the consolidated financial
statements indicating such change and (b) resulting from a change in the Public
Debt Ratings shall apply during the period commencing on the effective date of
such change and, in each case, ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment (unless two of such rating
agencies are unaffected by the foregoing), the Applicable Rate shall be
determined by reference to the Leverage Ratio.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning set forth in Section 2.19(a).
“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.05(o).
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


    

--------------------------------------------------------------------------------

4


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Macy’s Retail Holdings, Inc., a New York corporation.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.
“Borrowing Request” means a notice of a Borrowing, which shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer or Financial Officer
of the Borrower.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were not (i) nominated by the board of
directors of the Parent (ii) appointed by directors so nominated or (iii)
approved by the board of directors of the Parent as director candidates prior to
their election; or (c) after the Effective Date the Borrower ceases to be a
direct, wholly owned subsidiary of the Parent.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation, or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
promulgated or issued.


    

--------------------------------------------------------------------------------

5


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.08 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $1,500,000,000.
“Commitment Increase” has the meaning set forth in Section 2.19(b).
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
“Competitive Loan” means a Loan made pursuant to Section 2.04.
“Consenting Lenders” has the meaning set forth in Section 2.21(b).
“Consolidated EBITDA” means, for any period, (a) the sum of (without duplication
and in the case of clauses (ii) through (viii) to the extent deducted in
calculating Consolidated Net Income) (i) Consolidated Net Income (or net loss),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense, (v)
amortization expense (including amortization of (A) excess of cost over net
assets acquired, (B) reorganization value in excess of amounts allocable to
identifiable assets and (C) unearned restricted stock), (vi) non-cash charges
for such period (including non-cash charges arising from impairment of goodwill,
impairment of intangibles, impairments/write downs of real estate or other
long-term assets and post-retirement settlement charges), (vii) extraordinary
losses and (viii) non-recurring cash charges in an aggregate amount for all
periods commencing on or after the Effective Date, not to exceed $200,000,000
(and not more than 20% of which shall be inventory valuation adjustments
pursuant to clause (D) below), in respect of (A) store, corporate office and
support function closings, eliminations, relocations and divisional
realignments, (B) employee severance costs, (C) fees, costs and expenses
resulting from, or incurred in connection with, any of the foregoing and (D)
inventory valuation adjustments resulting from, or incurred in connection with,
any of the foregoing, less (b) the sum of (i) non-recurring or extraordinary
gains, (ii) interest income


    

--------------------------------------------------------------------------------

6


and (iii) any payments made during such period that were added as a non-cash
charge in a previous period pursuant to clause (a)(vi) above, in each case in
clauses (a) and (b) of the Parent and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, for any period, the net income or loss of the
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
“Consolidated Net Interest Expense” means, for any period, the amount (if any)
by which (a) interest payable on all Indebtedness (including the interest
component of Finance Lease Obligations, but excluding tender and open market
repurchase premiums) and amortization of deferred financing fees and debt
discount in respect of all Indebtedness exceeds (b) interest income, in each
case in clauses (a) and (b), of the Parent and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Tangible Assets” means, at any date of determination, (a) the
aggregate amount of assets (less applicable reserves and other properly
deductible items), minus (b) all current liabilities, minus (c) all goodwill,
trade names, trademarks, patents, unamortized debt discount and expense and
other like intangibles, in each case in clauses (a), (b) and (c) of the Parent
and the Subsidiaries, determined on a consolidated basis in accordance with
GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Declining Lender” has the meaning set forth in Section 2.21(b).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder unless such Lender notifies the Administrative Agent, the Parent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Parent, the Borrower, the Administrative Agent, an Issuing Bank or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public


    

--------------------------------------------------------------------------------

7


statement) cannot be satisfied), (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit; provided that
confirmation received by the Administrative Agent beyond three Business Days
shall remedy the default under this clause (c), (d) otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, (e)(i) been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a direct or indirect parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment (the events described in this clause (e) each, a
“Bankruptcy Event”); provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority; provided, however, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person, or (f) become the subject of a
Bail-In Action, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action.
“Documentary LC” means any letter of credit (other than a Letter of Credit) that
is issued by a Person that is not an Affiliate of the Parent for the benefit of
a supplier of inventory to the Parent or any Subsidiary to effect payment for
such inventory.
“dollars” or “$” refers to lawful money of the United States of America.
“Economic Development Transaction” means a conveyance of real property (which
may include improvements thereon and related assets) made by the Parent or a
Subsidiary to a Governmental Authority (or related industrial development
agency) in order to obtain tax exemptions or other inducements or accommodations
in connection with economic development activity; provided that (a) the Parent
or applicable Subsidiary retains possession and control of the applicable
property pursuant to a lease or similar arrangement, (b) payments due by the
Parent or applicable Subsidiary in connection therewith are made in order to
obtain reduced obligations the Parent or such Subsidiary would otherwise incur
or other economic benefits, or offset by corresponding payments owed by the
transferee and (c) title to the applicable property reverts to the Parent or
applicable Subsidiary upon termination of such lease or similar arrangement.


    

--------------------------------------------------------------------------------

8


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means May 9, 2019.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) failure by any Plan to
meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each case, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Parent or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Parent or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Parent or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Parent or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


    

--------------------------------------------------------------------------------

9


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.
“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) its net
income (i) that are imposed by the United States of America, or by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or (ii) that are Other Connection Taxes,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.16(a), (d) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(f) and (e) any withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of May 6, 2016,
among the Parent, the Borrower, the lenders party thereto, JPMorgan Chase Bank,
N.A.


    

--------------------------------------------------------------------------------

10


and Bank of America, N.A., as administrative agents and JPMorgan Chase Bank,
N.A., as paying agent.
“Existing Indebtedness” has the meaning assigned to such term in Section
6.01(b).
“Existing Letter of Credit” means any letter of credit issued for the account of
the Parent or the Borrower and outstanding on the Effective Date under the
Existing Credit Agreement; provided that the issuer of such letter of credit is
a Lender and such Lender becomes an Issuing Bank under this Agreement pursuant
to Section 2.05.
“Existing Maturity Date” has the meaning set forth in Section 2.21(c).
“Extension Date” has the meaning set forth in Section 2.21(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided that if the Federal Funds Rate,
determined as provided above, would be less than zero, the Federal Funds Rate
shall for all purposes of this Agreement be zero.
“Finance Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as finance leases on
a balance sheet of such Person under GAAP, the amount of such obligations shall
be the capitalized amount thereof, to be determined in accordance with GAAP.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent or the Borrower, as applicable.
“Fitch” means Fitch Ratings Inc. or any successor thereto.


    

--------------------------------------------------------------------------------

11


“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means the Guarantee Agreement among the Parent, the
Borrower and the Administrative Agent substantially in the form of Exhibit C.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than performance, surety
and appeals bonds arising in the ordinary course of business), (c) all
obligations of such Person upon which interest charges are customarily paid, (d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than obligations for property (excluding real property, capital stock and
property subject to capital leases) and services purchased, and expense accruals
and deferred compensation items arising in the ordinary course of business), (f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has


    

--------------------------------------------------------------------------------

12


been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Finance Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor under applicable law as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Initial Loans” has the meaning set forth in Section 2.19(b).
“Interest Coverage Ratio” means, at any date of determination, the ratio of (a)
Consolidated EBITDA for the Measurement Period then most recently ended to (b)
Consolidated Net Interest Expense for such Measurement Period.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or one, two, three or
six months thereafter, as the Borrower may elect and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than seven days or
more than 180 days) commencing on the date of such Borrowing and ending on the
date specified in the applicable Competitive Bid Request; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, if such
Interest Period is measured in months and in the case of a Eurodollar Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period measured in months pertaining to a Eurodollar
Borrowing that


    

--------------------------------------------------------------------------------

13


commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“IRS” means the United States Internal Revenue Service.
“ISP 98” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means, as the context may require, (a) Bank of America, N.A., (b)
Fifth Third Bank, (c) U.S. Bank National Association, (d) Wells Fargo Bank,
National Association, (e) solely in respect of any Existing Letter of Credit,
the Person that is the issuer thereof and (f) any other Lender that becomes an
Issuing Bank pursuant to Section 2.05(k), in each case, in its capacity as an
issuer of Letters of Credit hereunder, and each such Person’s successors in such
capacity as provided in Section 2.05(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
“Issuing Bank Agreement” means an agreement referred to in Section 2.05(k) under
which a Lender becomes an Issuing Bank.
“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth in Schedule 2.01 or in the agreement referred to in such Issuing Bank’s
Issuing Bank Agreement. The LC Commitment of any Issuing Bank may be increased
or decreased by an agreement between the Borrower and such Issuing Bank.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a Subsidiary.


    

--------------------------------------------------------------------------------

14


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.
“Letter of Credit Expiration Date” has the meaning set forth in Section 2.05(c).
“Leverage Ratio” means, at any date of determination, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the Measurement
Period (or, if such date is not the last day of a fiscal quarter, ended on the
last day of the fiscal quarter of the Parent most recently ended prior to such
date).
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Guarantee Agreement and any
promissory notes delivered pursuant to Section 2.09(e).
“Loan Parties” means the Parent and the Borrower.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Rate, the marginal rate of interest, if any, to be added
to or subtracted from the Eurodollar Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.
“Material Adverse Effect” means an effect that causes or results in or has a
reasonable likelihood of causing or resulting in any material adverse change in
(a) the business, condition (financial or otherwise), operations, performance or
properties of the Parent and the Subsidiaries, taken as a whole, (b) the rights
and remedies of the Administrative Agent or any Lender under any Loan Document,
(c) the ability of the Loan Parties, taken as a whole, to


    

--------------------------------------------------------------------------------

15


perform their obligations under any Loan Document or (d) the legality, validity
or enforceability of any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $150,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means, as of any date of determination, (a) the Borrower
and (b) any other Subsidiary having (i) assets with a value of not less than
5.0% of the total value of the assets of the Parent and its consolidated
subsidiaries, taken as a whole, or (ii) Consolidated EBITDA of not less than
5.0% of the Consolidated EBITDA of the Parent and its consolidated subsidiaries,
taken as a whole, in each case as of the end of or for the most recently
completed fiscal year of the Parent.
“Maturity Date” means the date that is five years after the Effective Date, as
such date may be extended pursuant to Section 2.21; provided that, if such date
is not a Business Day, then the Maturity Date shall be the next succeeding
Business Day.
“Maturity Date Extension Request” has the meaning set forth in Section 2.21(a).
“Measurement Period” means, as of any date of determination, the period of four
fiscal quarters of the Parent most recently ended on or prior to such date of
determination.
“Minor Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“MNPI” means material information concerning the Parent, the Borrower and the
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act of 1933 and the Securities Exchange Act of 1934.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning set forth in Section 2.05(o).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Obligations” has the meaning assigned to such term in the Guarantee Agreement.


    

--------------------------------------------------------------------------------

16


“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.18(b)).
“Parent” means Macy’s, Inc., a Delaware corporation.
“Parent Materials” has the meaning set forth in Section 9.17(a).
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04(c).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.03;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith by proper proceedings;
(c)    Liens (if any) arising by operation of law and pledges and deposits made
in the ordinary course of business in compliance with workers’ compensation,
unemployment insurance, old-age pensions and other social security laws or
regulations;


    

--------------------------------------------------------------------------------

17


(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially detract from the value of the affected property to the Parent
or any Subsidiary or interfere with the ordinary conduct of business of the
Parent or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, sponsored, maintained or contributed to by the Borrower or
any ERISA Affiliate.
“Platform” has the meaning set forth in Section 9.17(b).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A., as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Public Debt Ratings” means, as of any date of determination, (a) the Parent’s
“Senior Unsecured Rating” most recently announced by Moody’s and (b) the
Parent’s “Corporate Credit Rating” most recently announced by S&P. If Moody’s or
S&P shall change the basis on which such ratings are established, then the
foregoing references shall be to the then equivalent rating by Moody’s or S&P,
as the case may be, as determined by the Administrative Agent.
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.


    

--------------------------------------------------------------------------------

18


“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors, consultants, service providers and
representatives of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII and the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.
“Responsible Officer” means any executive officer of the Parent or any
Subsidiary or any other officer of the Parent or any Subsidiary responsible for
overseeing or reviewing compliance with this Agreement or any other Loan
Document.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means S&P Global Ratings or any successor thereto.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the


    

--------------------------------------------------------------------------------

19


ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Parent.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or the
Subsidiaries shall be a Swap Agreement.
“Syndication Agents” means each of Credit Suisse Loan Funding LLC, Fifth Third
Bank, U.S. Bank National Association and Wells Fargo Bank, National Association,
each in its capacity as syndication agent hereunder.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Commitments” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.
“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Parent and the Subsidiaries outstanding as of such date, in
the amount that would be reflected on a balance sheet prepared as of such date
on a consolidated basis in accordance with GAAP.
“Trade Letter of Credit” means any Letter of Credit that is issued for the
benefit of a supplier of inventory to the Parent or any Subsidiary to effect
payment for such inventory, the conditions to drawing under which include the
presentation to the applicable Issuing Bank of negotiable bills of lading,
invoices and related documents sufficient, in the judgment of such Issuing Bank,
to create a valid and perfected lien on or security interest in such inventory,
bills of lading, invoices and related documents in favor of such Issuing Bank.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate, the Alternate Base Rate or, in
the case of a Competitive Loan or Borrowing, the Eurodollar Rate or a Fixed
Rate.


    

--------------------------------------------------------------------------------

20


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(D)(2).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate


    

--------------------------------------------------------------------------------

21


Person hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b)
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification Topic 825, or any successor thereto, to value any Indebtedness of
the Parent or any Subsidiary at “fair value”, as defined therein.
SECTION 1.05    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuing
Bank Agreement related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.


ARTICLE II    

The Credits
SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower in dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the Total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
SECTION 2.02    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in


    

--------------------------------------------------------------------------------

22


accordance with the procedures set forth in Section 2.04. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(a)    Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(b)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Each request for a Competitive Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $10,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 Eurodollar
Revolving Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent, which notice may
be given by (A) telephone or (B) a Borrowing Request; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Borrowing Request. Each such Borrowing Request must be
received by the Administrative Agent (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each Borrowing Request shall specify the following information in
compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;


    

--------------------------------------------------------------------------------

23


(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04    Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the Total Commitments. To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;
(iv)    the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and


    

--------------------------------------------------------------------------------

24


(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
(b)    Each Lender may (but shall not have any obligation to) make one or more
irrevocable Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than 9:30
a.m., New York City time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.
(c)    The Administrative Agent shall notify the Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid, in the
case of a Eurodollar Competitive Borrowing, not later than 10:00 a.m., New York
City time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a Fixed Rate Borrowing, not later than 10:00 a.m.,
New York City time, on the proposed date of such Competitive Borrowing.
(d)    Subject only to the provisions of this paragraph, the Borrower may accept
or reject any Competitive Bid. The Borrower shall notify the Administrative
Agent by telephone, confirmed by telecopy in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid, (ii)
the Borrower shall not accept a Competitive Bid made at a particular Competitive
Bid Rate if the Borrower rejects a Competitive Bid made at a lower Competitive
Bid Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to


    

--------------------------------------------------------------------------------

25


comply with clause (iii) above, the Borrower may accept Competitive Bids at the
same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.
(e)    The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(f)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
SECTION 2.05    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
On the Effective Date, each Existing Letter of Credit shall be deemed to be a
Letter of Credit for all purposes hereof and shall be deemed to have been issued
hereunder on the Effective Date. All Letters of Credit shall provide for
drawings thereunder to be denominated in dollars. An Issuing Bank shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not compensated hereunder) not in effect on the Effective Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which such Issuing Bank in good faith


    

--------------------------------------------------------------------------------

26


deems material to it or (ii) the issuance of the Letter of Credit would violate
one or more policies of such Issuing Bank applicable to letters of credit
generally. No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Bank) to the relevant Issuing Bank and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such Issuing Bank may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be, a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, extended, reinstated or renewed, and specifying the date of issuance,
amendment, extension, reinstatement or renewal (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, the purpose and nature of the requested
Letter of Credit and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit, and such Issuing Bank shall
promptly deliver a copy of such notice by telecopy to the Administrative Agent.
If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $400,000,000, (ii) the portion of
the LC Exposure attributable to Letters of Credit issued by any Issuing Bank
shall not exceed the LC Commitment of such Issuing Bank; and (iii) the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans shall not exceed the Total Commitments.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date (the “Letter of Credit Expiration
Date”).
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank in
respect of such Letter of Credit hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in


    

--------------------------------------------------------------------------------

27


furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement made
by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit, the occurrence and continuance of
a Default, the reduction or termination of the Commitments or any force majeure
or other event that under any rule of law or uniform practices to which any
Letter of Credit is subject (including Section 3.14 of ISP 98 or any successor
publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after the expiration thereof or of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. On the Effective Date and
without any further action by any party hereto, each Issuing Bank that has
issued an Existing Letter of Credit shall be deemed to have granted to each
Lender, and each Lender shall be deemed to have acquired from such Issuing Bank,
a participation in each such Existing Letter of Credit in accordance with the
foregoing provisions of this paragraph (d).
(d)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to


    

--------------------------------------------------------------------------------

28


this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(e)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments or (v) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders
or any Issuing Bank, or any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse an Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. Unless
otherwise separately agreed in writing between the Borrower and the applicable
Issuing Bank, (A) the parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of such Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination, and (B) in
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, such
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


    

--------------------------------------------------------------------------------

29


(f)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(g)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the applicable Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(h)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. An Issuing Bank’s
obligations to issue additional Letters of Credit hereunder may be terminated at
any time by written agreement among the Borrower, the Administrative Agent and
such Issuing Bank; provided that after giving effect thereto there is at least
one remaining Issuing Bank obligated to issue Letters of Credit. The
Administrative Agent shall notify the Lenders of any such replacement or
termination of an Issuing Bank. At the time any such replacement or termination
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced or terminated Issuing Bank pursuant to Section 2.11(b).
From and after the effective date of any such replacement, the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter.
After the replacement or termination of an Issuing Bank hereunder, the replaced
or terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement or
termination, but shall not be required to issue additional Letters of Credit.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become


    

--------------------------------------------------------------------------------

30


effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to either Loan Party described in clause (h) or
(i) of Article VII. The Borrower shall also deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.22.
Each such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse any
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
(j)    Additional Issuing Banks. Any Lender may at any time become an Issuing
Bank hereunder by written agreement between the Borrower and such Lender subject
to notice to the Administrative Agent. From and after the effective date of any
such Lender becoming an Issuing Bank, such Lender shall have the rights and
obligations of an Issuing Bank under this Agreement. Any Lender that becomes an
Issuing Bank shall not cease to be an Issuing Bank hereunder if it later ceases
to be a Lender hereunder.
(k)    Certain Notices by Issuing Banks. Each Issuing Bank that is not the same
Person as the Person serving as the Administrative Agent shall notify the
Administrative Agent of (i) the amount and expiration date of each Letter of
Credit issued by such Issuing Bank at or prior to the time of issuance thereof
(or in the case of an Existing Letter of Credit, such notice shall be provided
on the Effective Date), (ii) any amendment or modification to, or LC
Disbursement under, any such Letter of Credit at or prior to the time of such
amendment, modification or LC Disbursement and (iii) any termination, surrender,
cancellation or expiry of any such Letter of Credit at or prior to the time of
such termination, surrender, cancellation or expiration.
(l)    [Reserved].
(m)    Auto-Extension Letters of Credit. If the Borrower so requests in relation
to the issuance of a Letter of Credit, the Issuing Bank may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Issuing Bank to prevent any such
extension at least once in each twelve- month period (commencing with the


    

--------------------------------------------------------------------------------

31


date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Issuing Bank shall not permit any such extension if it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (i) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (ii) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the Issuing Bank not to permit such
extension.
(n)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of
ISP98 shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
SECTION 2.06    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry


    

--------------------------------------------------------------------------------

32


rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.07    Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Competitive Borrowings, which may not be converted or continued.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


    

--------------------------------------------------------------------------------

33


(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
SECTION 2.08    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(a)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the Total
Commitments.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
SECTION 2.09    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Administrative Agent for the account of each
Lender the then unpaid principal amount of each Competitive Loan on the last day
of the Interest Period applicable to such Loan.


    

--------------------------------------------------------------------------------

34


(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.
SECTION 2.10    Prepayment of Loans. (a)     The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.
(a)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied


    

--------------------------------------------------------------------------------

35


ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.
SECTION 2.11    Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the greater of (i) the amount of the Commitment (used or
unused) of such Lender during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates and (ii) the
amount of such Lender’s Revolving Credit Exposure. Accrued facility fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(a)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans (or in the
case of a Trade Letter of Credit, 50% of such Applicable Rate) on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee separately
agreed upon between the Borrower and such Issuing Bank. In addition, the
Borrower shall pay directly to the applicable Issuing Bank for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Bank relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable. Participation
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifth Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed.
(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account or for the account of the Lenders, as applicable, fees payable in the
amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees, participation fees and other fees separately agreed upon to be payable to
the Lenders, to the Lenders. Fees paid shall not be


    

--------------------------------------------------------------------------------

36


refundable under any circumstances, except to the extent that the Borrower
demonstrates that any amounts paid represent overpayments.
SECTION 2.12    Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Loan, at the Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate, or (ii) in the
case of a Eurodollar Competitive Loan, at the Eurodollar Rate for the Interest
Period in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.
(b)    Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.0% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.0% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
(including the Alternate Base Rate determined by reference to the Eurodollar
Rate) shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Eurodollar Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
SECTION 2.13    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:


    

--------------------------------------------------------------------------------

37


(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that the Eurodollar Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (y) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
Eurodollar Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent


    

--------------------------------------------------------------------------------

38


and the Borrower may amend this Agreement to replace the Eurodollar Rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes (as defined below) and any such amendment shall become effective at
5:00 p.m. on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Alternate Base Rate. 
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of ABR Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).
SECTION 2.14    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any Issuing Bank;


    

--------------------------------------------------------------------------------

39


(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Excluded Taxes (other than Taxes described in clause (a) or (b) of
the definition of Excluded Taxes) and (C) Other Connection Taxes imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender, Issuing Bank or other Recipient, the Borrower will
pay to such Lender, Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has had or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
or liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.


    

--------------------------------------------------------------------------------

40


(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)    Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
SECTION 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.10(b) and is revoked in accordance therewith), (d)
the failure to borrow any Competitive Loan after accepting the Competitive Bid
to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.18, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.
SECTION 2.16    Withholding of Taxes; Gross-Up. (a) Each payment by or on
account of any obligation of the Borrower under any Loan Document shall be made
without withholding for any Taxes, unless such withholding is required by any
law. If any withholding agent determines, in its sole discretion exercised in
good faith, that it is so required to withhold


    

--------------------------------------------------------------------------------

41


Taxes, then such withholding agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the Borrower shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.
(a)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law or at the option of the Administrative Agent timely reimburse it for the
payment of any Other Taxes.
(b)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(c)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by or required to
be withheld or deducted from a payment to such Recipient in connection with any
Loan Document (including amounts paid or payable under this Section 2.16(d)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.16(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient and describing the basis for the indemnification claim. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender (including
Excluded Taxes and any taxes attributable to such Lender’s failure to comply
with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register) that are paid or payable by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.16(e) shall be paid within 10 days after the applicable Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
(e)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under this Agreement shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably


    

--------------------------------------------------------------------------------

42


requested by the Borrower or the Administrative Agent and at the time or times
prescribed by applicable law, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.16(f)(ii)(A) through (E) and
2.16(f)(iii) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of such Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.16(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and shall update the form
or certification if it is legally eligible to do so or, if not legally eligible
to do so, shall notify the Borrower and the Administrative Agent of such legal
inability.
(i)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed originals of whichever of the
following is applicable:
(A)    in the case of a Lender that is a U.S. Person, an executed original of
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, executed originals of IRS Form W- 8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (2) with respect to any other applicable payments under this
Agreement, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


    

--------------------------------------------------------------------------------

43


(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, an executed original of IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (2) a
certificate substantially in the form of Exhibit D (a “U.S. Tax Certificate”) to
the effect that such Lender is not (a) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an executed original of IRS Form W-8IMY on behalf of itself and (2)
the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that (x) if the Lender is a partnership and one or more of
its partners are claiming the exemption for portfolio interest under Section
881(c) of the Code, such Lender may provide a U.S. Tax Certificate on behalf of
such partners substantially in the form of Exhibit D-2 and (y) a Participant may
provide a U.S. Tax Certificate substantially in the form of Exhibit D-3 or D-4;
or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(ii)    If a payment made to a Lender under any Loan Document would be subject
to withholding Tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,


    

--------------------------------------------------------------------------------

44


as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.16(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.16(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement.
(h)    Defined Terms. For purposes of this Section, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off, defense, recoupment or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to an Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due


    

--------------------------------------------------------------------------------

45


on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(a)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(b)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each


    

--------------------------------------------------------------------------------

46


day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or (e), 2.06(b), 2.16(e) or 2.17(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.18    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(a)    If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender is a Declining Lender or a Defaulting Lender or (iv) any Lender
has failed to consent to a proposed amendment, waiver or modification that under
Section 9.02 requires the consent of all the Lenders (or each affected Lender)
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
(other than its existing rights to payments pursuant to Section 2.14 or 2.16 and
any outstanding Competitive Loans held by it) to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments, (D) in the case of any
assignment resulting from a Lender being a Declining Lender, the assignee shall
have agreed to the


    

--------------------------------------------------------------------------------

47


applicable Maturity Date Extension Request and (E) in the case of any such
assignment resulting from the failure to provide a consent, the assignee shall
have given such consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.
SECTION 2.19    Increase in Commitments. (a) At any time after the Effective
Date and no more than two times during any calendar year, the Borrower may, by
written notice to the Administrative Agent, request at any time or from time to
time that the Total Commitments be increased; provided that the aggregate amount
of each such increase pursuant to this Section 2.19 shall not be less than
$20,000,000 and the aggregate amount of all such increases pursuant to this
Section 2.19 shall not cause the aggregate amount of Total Commitments to exceed
$1,750,000,000. Any such notice shall set forth the amount of the requested
increase in the Total Commitments and the date on which such increase is
requested to become effective. The Borrower may arrange for one or more banks or
other financial institutions (any such bank or other financial institution being
called an “Augmenting Lender”), which may include any Lenders, to extend
Commitments or increase their existing Commitments in an aggregate amount equal
to the requested amount of the increase in the Total Commitments; provided that
each Augmenting Lender, if not already a Lender hereunder, shall be subject to
the approval of the Administrative Agent (not to be unreasonably withheld).
Increases of Commitments and new Commitments created pursuant to this paragraph
(a) shall become effective upon the execution and delivery by the Parent, the
Borrower, the Administrative Agent and any Lenders (including any Augmenting
Lenders) agreeing to increase their existing Commitments or extend new
Commitments, as the case may be, of an agreement providing for such increased or
additional Commitments, subject to the satisfaction of any conditions set forth
in such agreement. Notwithstanding the foregoing, no increase in the Total
Commitments (or in the Commitment of any Lender) shall become effective under
this paragraph (a) unless, on the date of such increase, (i) the conditions set
forth in paragraphs (a) and (b) of Sections 4.02 shall be satisfied (as though a
Borrowing were being made on such date); provided that for purposes of this
Section, the representations and warranties contained in Section 3.04(a) shall
be deemed to refer to the most recent audited financial statements available on
the date of such increase and (ii) the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Responsible
Officer or a Financial Officer of the Parent and the Borrower. The Borrower is
not required to offer any Lender an opportunity to participate in any increase
pursuant to this Section 2.19 and, if offered an opportunity to participate, a
Lender shall not have any obligation to participate.
(a)    At the time that any increase in the Total Commitments pursuant to
paragraph (a) of this Section 2.19 (a “Commitment Increase”) becomes effective,
if any Revolving Loans are outstanding, the Borrower shall prepay the aggregate
principal amount outstanding in respect of such Revolving Loans in accordance
with Section 2.10 (the “Initial Loans”); provided that (i) nothing in this
Section 2.19 shall prevent the Borrower from funding


    

--------------------------------------------------------------------------------

48


the prepayment of Initial Loans with concurrent Revolving Loans hereunder in
accordance with the provisions of this Agreement, giving effect to the
Commitment Increase, and (ii) no such prepayment shall be required if, after
giving effect to the Commitment Increase, each Lender has the same Applicable
Percentage as immediately prior to such Commitment Increase.
SECTION 2.20    [Reserved].
SECTION 2.21    Extension of Maturity Date. (a) The Borrower may, by delivery of
a written request (a “Maturity Date Extension Request”) to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders) not less than
30 days and not more than 90 days prior to any anniversary of the Effective
Date, request that the Lenders extend the Maturity Date for an additional period
of one year; provided that there shall be no more than two extensions of the
Maturity Date pursuant to this Section.
(a)    Each Lender shall, by notice to the Borrower and the Administrative Agent
given not later than the 20th day after the date of the Administrative Agent’s
receipt of the Borrower’s Maturity Date Extension Request (or such other date as
the Borrower and the Administrative Agent may agree; such date, the “Extension
Date”), advise the Borrower whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender”, and each Lender declining to agree to a requested extension being
called a “Declining Lender”). Any Lender that has not so advised the Borrower
and the Administrative Agent by such Extension Date shall be deemed to have
declined to agree to such extension and shall be a Declining Lender.
(b)    If Lenders constituting the Required Lenders shall have agreed to a
Maturity Date Extension Request by the Extension Date, then the Maturity Date
shall, as to the Consenting Lenders, be extended to the first anniversary of the
Maturity Date theretofore in effect. The decision to agree or withhold agreement
to any Maturity Date Extension Request shall be at the sole discretion of each
Lender. The Commitment of any Declining Lender shall terminate on the Maturity
Date in effect prior to giving effect to any such extension (such Maturity Date
being called the “Existing Maturity Date”). The principal amount of any
outstanding Loans made by Declining Lenders, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the account of
such Declining Lenders hereunder, shall be due and payable on the Existing
Maturity Date, and on the Existing Maturity Date the Borrower shall also make
such other prepayments of Loans as shall be required in order that, after giving
effect to the termination of the Commitments of, and all payments to, Declining
Lenders pursuant to this sentence, the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would not exceed the Total Commitments.
(c)    Notwithstanding the foregoing provisions of this Section 2.21, the
Borrower shall have the right, pursuant to Section 2.18(b), at any time prior to
the Existing Maturity Date, to replace a Declining Lender with a Lender or other
financial institution that will agree to the applicable Maturity Date Extension
Request, and any such replacement Lender shall for all purposes constitute a
Consenting Lender.


    

--------------------------------------------------------------------------------

49


(d)    Notwithstanding the foregoing provisions of this Section 2.21, no
extension of the Maturity Date pursuant to this Section 2.21 shall become
effective unless, on or promptly following the Extension Date, (i) the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such extension and
without giving effect to the parenthetical in Section 4.02(a)); provided that
for purposes of this Section, the representations and warranties contained in
Section 3.04(a) shall be deemed to refer to the most recent audited financial
statements available on the Extension Date and (ii) the Administrative Agent
shall have received a certificate to that effect dated the Extension Date and
executed by a Responsible Officer or a Financial Officer of each of the Parent
and the Borrower.
SECTION 2.22    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    facility fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    so long as no Default or Event of Default has occurred and is continuing,
the LC Exposure of such Defaulting Lender shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure does not exceed
the sum of all Non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated in accordance with the procedures set forth in Section 2.05(j)
for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be


    

--------------------------------------------------------------------------------

50


required to pay participation fees to such Defaulting Lender pursuant to Section
2.11(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to
such reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment utilized by such LC Exposure) and participation fees payable
under Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks (and allocated among them ratably based on the
amount of such Defaulting Lender’s LC Exposure attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless in each
case it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be fully covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with Section 2.22(c), and participating interests in any such issued,
amended, reviewed or extended Letter of Credit will be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.22(c)(i) (and such
Defaulting Lender shall not participate therein).
In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) any Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, unless such Issuing Bank
shall have entered into arrangements with the Borrower or such Lender
satisfactory to such Issuing Bank to defease any risk to it in respect of such
Lender hereunder.
In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agree (provided that the Borrower’s agreement shall not be required if an
Event of Default has occurred and is continuing) that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.


    

--------------------------------------------------------------------------------

51


ARTICLE III    

Representations and Warranties
Each of the Parent and the Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization. Each of the Parent and the Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation.
SECTION 3.02    Powers; Authorization; No Conflicts; Enforceability. The
Transactions are within each Loan Party’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (a) any Loan
Party’s charter or by-laws or (b) law or any contractual restriction binding on
or affecting any Loan Party. This Agreement has been, and each of the other Loan
Documents to which any Loan Party is to be a party when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is a party hereto
or thereto, as applicable. This Agreement is, and each of the other Loan
Documents to which any Loan Party is to be a party when delivered will be, the
legal, valid and binding obligation of each Loan Party that is a party hereto or
thereto, as applicable, enforceable against each such Loan Party in accordance
with its terms.
SECTION 3.03    Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or any other third party
is required for the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is to be a party, the borrowing of the Loans, the
use of the proceeds thereof or the issuance of Letters of Credit hereunder.
SECTION 3.04    Financial Condition; No Material Adverse Change. (a) The
consolidated balance sheet of the Parent and its subsidiaries as at February 2,
2019, and the related consolidated statements of income and cash flows of the
Parent and its subsidiaries for the fiscal year then ended, accompanied by an
opinion of KPMG LLP, independent public accountants, copies of which have been
furnished to the Lenders, fairly present the consolidated financial condition of
the Parent and its subsidiaries as at such date and the consolidated results of
the operations of the Parent and its subsidiaries for the fiscal year ended on
such date, all in accordance with GAAP consistently applied.
(a)    Since February 2, 2019, there has been no material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Parent and its Subsidiaries, taken as a whole.
SECTION 3.05    Litigation. There is no pending or threatened action, suit,
investigation, litigation or proceeding affecting the Parent or any Subsidiary
pending or threatened before any Governmental Authority or arbitrator that (a)
would be reasonably likely to have a Material Adverse Effect or (b) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby.


    

--------------------------------------------------------------------------------

52


SECTION 3.06    Investment Company Status. None of the Loan Parties is an
“investment company”, within the meaning of the Investment Company Act of 1940.
SECTION 3.07    ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur with respect to any Plan that has resulted in or is reasonably expected
to have a Material Adverse Effect.
(a)    Neither the Borrower nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
that could be reasonably expected to have a Material Adverse Effect.
(b)    Each Plan satisfies the funding requirements under Section 302 of ERISA
and there has been no change in the funding status of any such Plan since the
last annual actuarial valuation date that would reasonably be expected to have a
Material Adverse Effect.
SECTION 3.08    Compliance with Laws. Each of the Borrower and its Subsidiaries
is in compliance with all laws applicable to it, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.09    Anti-Corruption Laws and Sanctions. The Parent and the Borrower
have implemented and maintain in effect policies and procedures designed to
ensure compliance by the Parent, the Borrower, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Parent, the Borrower, their Subsidiaries and
their respective officers and directors and to the knowledge of the Parent and
the Borrower their employees and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the Parent,
the Borrower, any Subsidiary or to the knowledge of the Parent or the Borrower
or such Subsidiary any of their respective directors, officers or employees, or
(b) to the knowledge of the Parent or the Borrower, any agent of the Parent or
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.
SECTION 3.10    Federal Reserve Regulations. None of the Parent, the Borrower or
any Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the Loans will
be used, directly or indirectly, for any purpose that entails a violation
(including on the part of any Lender) of any of the regulations of the Board,
including Regulations U and X.
ARTICLE IV    

Conditions


    

--------------------------------------------------------------------------------

53


SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
(b)    The Administrative Agent (or its counsel) shall have received from the
Parent and the Borrower either (i) a counterpart of the Guarantee Agreement (in
the form attached hereto as Exhibit C) signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page of the
Guarantee Agreement) that such party has signed a counterpart of the Guarantee
Agreement.
(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated as of the
Effective Date) of (i) Jones Day, counsel to the Loan Parties and (ii) Elisa D.
Garcia, the Chief Legal Officer of the Parent, in each case covering such
matters relating to the Loan Parties, the Transactions or the Loan Documents as
the Required Lenders or the Administrative Agent shall reasonably request. The
Parent and the Borrower hereby request such counsel to deliver such opinions.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties
and the authorization of the Transactions and any other legal matters relating
to the Loan Parties, the Transactions or the Loan Documents, all in form and
substance satisfactory to the Administrative Agent and its counsel, including
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
(e)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects as of the
Effective Date, no Default shall have occurred and be continuing as of the
Effective Date and the Administrative Agent shall have received a certificate,
dated the Effective Date and signed by a Responsible Officer or a Financial
Officer of the Parent and the Borrower, confirming the foregoing.
(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Loan Documents.


    

--------------------------------------------------------------------------------

54


(g)    Prior to or substantially contemporaneously with the satisfaction of the
conditions set forth herein on the Effective Date, the principal of all loans or
advances, and all interest, fees and other amounts accrued or otherwise owing,
under the Existing Credit Agreement shall have been or shall be paid in full and
the commitments thereunder shall have been or shall be terminated, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof.
The Administrative Agent shall notify the Borrower and the Lenders of the
effectiveness of the obligations of the Lenders and the Issuing Banks, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of any Issuing Bank to issue any
Letter of Credit and the incorporation of the Existing Letters of Credit as
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied or waived prior to 5:00 p.m., New York City
time, on June 15, 2019 (and, in the event such conditions are not so satisfied
or waived, the Commitments shall terminate at such time).
Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement (other than those in Section 3.04(b) and clause (a) of Section 3.05,
at such times when the Public Debt Ratings are Baa3 and BBB- or better) shall be
true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V    

Affirmative Covenants


    

--------------------------------------------------------------------------------

55


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of the Parent and the Borrower
covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements; Ratings Change and Other Information. The
Parent or the Borrower will furnish to the Administrative Agent and each Lender:
(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Parent, a copy of the annual audit report for such year
for the Parent and its consolidated subsidiaries, containing a consolidated
balance sheet of the Parent and its consolidated subsidiaries as of the end of
such fiscal year and consolidated statements of income and cash flows of the
Parent and its consolidated subsidiaries for such fiscal year, in each case
accompanied by an opinion by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) and certificates of a Financial Officer of the Parent (i) as to
compliance with the terms of this Agreement, (ii) setting forth in reasonable
detail the then applicable Public Debt Ratings and the Interest Coverage Ratio
and the Leverage Ratio as of the end of such fiscal year and the calculations
necessary to demonstrate compliance with Sections 6.05 and 6.06 as of the end of
such fiscal year and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the last consolidated
financial statements of the Parent and its consolidated subsidiaries referred to
in Section 3.04(a) that materially affects the financial statements accompanying
such certificate and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its consolidated subsidiaries as of
the end of such quarter and consolidated statements of income and cash flows of
the Parent and its consolidated subsidiaries for the period commencing at the
end of the previous fiscal year of the Parent and ending with the end of such
quarter, duly certified (subject to year-end audit adjustments) by a Financial
Officer of the Parent as having been prepared in accordance with GAAP, and
certificates of a Financial Officer of the Parent (i) as to compliance with the
terms of this Agreement, (ii) setting forth in reasonable detail the then
applicable Public Debt Ratings and the Interest Coverage Ratio and the Leverage
Ratio as of the end of such fiscal quarter and the calculations necessary to
demonstrate compliance with Sections 6.05 and 6.06 as of the end of such fiscal
quarter and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the last consolidated financial
statements of the Parent and its consolidated subsidiaries referred to in
Section 3.04(a) that materially affects the financial statements accompanying
such certificate and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
(c)    as soon as possible and in any event within five days after any
Responsible Officer becomes aware of the occurrence of a Default or an event,
development or


    

--------------------------------------------------------------------------------

56


circumstance that has had or could reasonably be expected to have a Material
Adverse Effect, in each case continuing on the date of such statement, a
statement of a Financial Officer of the Parent or the Borrower setting forth
details of such Default, event, development or other circumstance (including the
anticipated effect thereof) and the action that the Parent or the Borrower has
taken and proposes to take with respect thereto;
(d)    promptly after the sending thereof, copies of all reports that the Parent
or the Borrower sends to any of the holders of any class of its outstanding
securities;
(e)    promptly after the commencement thereof, notice of all actions, suits,
investigations, litigation and proceedings before any Governmental Authority or
arbitrator affecting the Parent or any Subsidiary of the type described in
Section 3.05;
(f)    as soon as possible and in any event within five Business Days after any
change in either Public Debt Rating, a certificate of a Financial Officer of the
Parent setting forth such Public Debt Rating; and
(g)    such other information respecting the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Parent or
any Subsidiary as any Lender through the Administrative Agent may from time to
time reasonably request.
The Borrower and the Parent also agree that promptly after any report or
registration statement, other than a registration statement on Form S-8 or any
successor form thereto, is filed by the Parent or any Subsidiary with the
Securities and Exchange Commission or any national securities exchange a copy
thereof will be made available on the Parent’s website.
Documents required to be delivered pursuant to Section 5.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent posts such documents, or provides a link
thereto on the Parent’s website on the Internet at the website address listed on
Schedule 9.01; or (ii) on which such documents are posted on the Parent’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents.
SECTION 5.02    Existence. The Parent will, and will cause each of the
Subsidiaries to, preserve and maintain, its corporate existence, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
with respect to such rights, permits, licenses, approvals, privileges and
franchises, where the failure to do so could not be reasonably expected to have
a Material Adverse Effect; provided that the Parent and the Subsidiaries may
consummate any merger or consolidation permitted under Section 6.03 and,
provided, further, that, unless required in order to comply with Section 6.03,
neither the Parent nor any Subsidiary shall be required to preserve or maintain
(i) the corporate existence of any Minor Subsidiary if the Board of Directors of
the parent of such Minor Subsidiary, or an


    

--------------------------------------------------------------------------------

57


executive officer of such parent to whom such Board of Directors has delegated
the requisite authority, shall determine that the preservation and maintenance
thereof is no longer desirable in the conduct of the business of such parent and
that the loss thereof is not disadvantageous in any material respect to the
Parent, the Borrower, such parent, the Administrative Agent, the Issuing Banks
or the Lenders or (ii) any right, permit, license, approval, privilege or
franchise if the Board of Directors of the Parent or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Parent or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Parent, such
Subsidiary, the Administrative Agent, the Issuing Banks or the Lenders.
SECTION 5.03    Payment of Obligations. The Parent will, and will cause each of
the Subsidiaries to, pay and discharge, before the same shall become delinquent,
(a) all Taxes imposed upon it or upon its property and (b) all lawful claims
that, if unpaid, might by law become a Lien upon its property; provided that
neither the Parent nor any Subsidiary shall be required to pay or discharge any
such Tax or claim (i) that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors or (ii) if such non-payments, either
individually or in the aggregate, could not be reasonably expected to have a
Material Adverse Effect.
SECTION 5.04    Maintenance of Properties; Insurance. (a) Except where the
failure to do so, either individually or in the aggregate, could not be
reasonably expected to have a Material Adverse Effect, the Parent will, and will
cause each of the Subsidiaries to, maintain and preserve all of its properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
(a)    The Parent will, and will cause each of the Subsidiaries to, maintain
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Parent or such Subsidiary operates, except where failure to maintain
such insurance could not be reasonably expected to have a Material Adverse
Effect.
SECTION 5.05    Books and Records; Inspection Rights. (a) The Parent will, and
will cause each of the Subsidiaries to, keep proper books of record and account
in such detail as is necessary to allow the delivery of the reports required by
Section 5.01, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Parent and its consolidated
subsidiaries in accordance with GAAP.
(a)    The Parent will, and will cause each of the Subsidiaries to, at any
reasonable time and from time to time, upon reasonable notice, permit the
Administrative Agent or any of the Lenders or any agents or representatives
thereof, to examine the records and books of account of, and visit the
properties of, the Parent or any Subsidiary and to discuss the affairs, finances
and accounts of the Parent or any Subsidiary with any of their financial
officers.


    

--------------------------------------------------------------------------------

58


SECTION 5.06    Compliance with Laws. (a) The Parent will, and will cause each
of the Subsidiaries to comply, in all material respects, with all applicable
laws, rules, regulations and orders (including ERISA and environmental laws),
except, in any case, where the failure so to comply, either individually or in
the aggregate, could not be reasonably expected to have a Material Adverse
Effect.
(a)    The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
SECTION 5.07    Use of Proceeds and Letters of Credit. (a) The proceeds of the
Loans will be used only for working capital and general corporate purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only for
general corporate purposes.
(a)    The Borrower shall not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
ARTICLE VI    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Parent and the Borrower covenants and agrees
with the Lenders that:
SECTION 6.01    Subsidiary Indebtedness. The Parent will not permit any
Subsidiary (other than the Borrower) to create, assume or suffer to exist, any
Indebtedness, other than:
(a)    Indebtedness owed to the Parent or to a wholly owned Subsidiary;
(b)    Indebtedness existing on the Effective Date (whether such Indebtedness is
Indebtedness of a subsidiary of the Parent or a subsidiary of the Borrower) and
described on Schedule 6.01 (the “Existing Indebtedness”), and any Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part, the
Existing Indebtedness;


    

--------------------------------------------------------------------------------

59


provided that the principal amount of such Existing Indebtedness shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed as a result of, or in connection with, such
extension, refunding or refinancing;
(c)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(d)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof that is existing at the time such Person becomes a Subsidiary (other than
Indebtedness incurred solely in contemplation of such Person becoming a
Subsidiary) and any Indebtedness extending the maturity of, or refunding or
refinancing, such Indebtedness, in whole or in part; provided that the principal
amount of such Indebtedness shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed as a result of, or in connection with, such extension, refunding or
refinancing; and
(e)    other Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $500,000,000.
SECTION 6.02    Liens. The Parent will not, and will not permit any Subsidiary
to, create, incur, assume or suffer to exist any Lien on or with respect to any
of its assets of any character (including accounts) whether now owned or
hereafter acquired, or assign any accounts or other right to receive income,
except:
(a)    Liens created or existing under the Loan Documents;
(b)    Permitted Encumbrances;
(c)    the Liens existing on the Effective Date and described on Schedule 6.02
(whether such Liens are on the assets of the Parent or any of its subsidiaries);
(d)    purchase money Liens upon or in real property or equipment acquired or
held in the ordinary course of business to secure the purchase price of such
property or equipment or to secure Indebtedness incurred solely for the purpose
of financing the acquisition, construction or improvement of any such property
or equipment to be subject to such Liens, or Liens existing on any such property
or equipment at the time of acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property or equipment), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided
that no such Lien shall extend to or cover any properties of any character other
than the real property or equipment being acquired, constructed or improved
(except that Liens incurred in connection with the construction or improvement
of real property may extend to additional real property immediately contiguous
to such property being constructed or improved) and no such extension, renewal
or replacement


    

--------------------------------------------------------------------------------

60


shall extend to or cover any such properties not theretofore subject to the Lien
being extended, renewed or replaced;
(e)    Liens arising in connection with Finance Lease Obligations; provided that
no such Lien shall extend to or cover any assets other than the assets subject
to the applicable capital leases;
(f)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Parent or any Subsidiary or becomes a Subsidiary;
provided that such Liens (other than replacement Liens permitted under clause
(j) below) were not created in contemplation of such merger, consolidation or
investment and do not extend to any assets other than those of the Person merged
into or consolidated with the Parent or such Subsidiary or acquired by the
Parent or such Subsidiary;
(g)    Liens securing Documentary LCs or Trade Letters of Credit; provided that
no such Lien shall extend to or cover any assets of the Parent or any Subsidiary
other than the inventory (and bills of lading and other documents related
thereto) being financed by any such Documentary LCs or Trade Letter of Credit,
as the case may be;
(h)    Liens in respect of goods consigned to the Parent or any of its
Subsidiaries in the ordinary course of business; provided that such Liens are
limited to the goods so consigned;
(i)    Liens (other than on inventory) securing Indebtedness incurred by the
Parent or the Subsidiaries; provided that the sum of the aggregate amount of
such Indebtedness at any time outstanding shall not exceed $500,000,000; and
(j)    the replacement, extension or renewal of any Lien permitted by clause (c)
or (f) above upon or in the same property theretofore subject thereto or, in the
case of Liens on real property and related personal property of the Parent or
any of the Subsidiaries, upon or in substitute property of like kind of the
Parent or such Subsidiary, as the case may be, determined in good faith by the
Board of Directors of the Parent or such Subsidiary to be of the same or lesser
value than the property theretofore subject thereto, or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor) of the Indebtedness secured thereby.
SECTION 6.03    Fundamental Changes; Conduct of Business. (a) The Parent will
not, and will not permit the Borrower or any other Material Subsidiary to, merge
or consolidate with or into any Person except that (i) any Subsidiary may merge
or consolidate with or into any other Subsidiary (provided that, if the Borrower
is a party to any such merger or consolidation, the Borrower shall be the
surviving entity and shall remain a direct, wholly owned subsidiary of the
Parent), (ii) any Subsidiary may merge into the Parent and the Parent may merge
with any other Person, so long as in either case the Parent is the surviving
corporation and (iii) in connection with any acquisition, any Subsidiary may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it, so long as the Person surviving such merger
shall be a Subsidiary (provided that, if the Borrower is a party to


    

--------------------------------------------------------------------------------

61


any such merger or consolidation, the Borrower shall be the surviving entity and
shall remain a direct, wholly owned subsidiary of the Parent); provided that in
each case, no Event of Default shall have occurred and be continuing at the time
of such proposed transaction or would result therefrom.
(a)    The Parent and the Borrower will not liquidate or dissolve, the Borrower
will not reorganize in any jurisdiction located outside of the United States of
America, and the Parent will not, and will not permit any Subsidiary to sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Parent and the
Subsidiaries, taken as a whole (whether now owned or hereafter acquired).
(b)    The Parent will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Parent and its subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
SECTION 6.04    Sale and Leaseback Transactions. The Parent will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 90 days after the Parent or such
Subsidiary acquires or completes the construction of such fixed or capital asset
and (b) pursuant to Economic Development Transactions and (c) any such sale of
any fixed or capital assets for fair market value; provided that the fair market
value of all such assets sold in reliance upon this clause (c) plus the
aggregate amount of Indebtedness at any time outstanding secured by Liens in
reliance on Section 6.02(i) shall not exceed 12.5% of Consolidated Net Tangible
Assets, determined as of the date of any such sale.
SECTION 6.05    Leverage Ratio. The Parent will not permit the Leverage Ratio as
of the last day of any Measurement Period to exceed 3.75 to 1.00.
SECTION 6.06    Interest Coverage Ratio. The Parent will not permit the Interest
Coverage Ratio as of the last day of any Measurement Period to be less than 3.25
to 1.00.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


    

--------------------------------------------------------------------------------

62


(b)    the Borrower or the Parent shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    either the Parent or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.01(c) or (e), 5.02 (with
respect to the Parent’s or the Borrower’s existence) or 5.07 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent or the Borrower (which notice will be given at the request
of any Lender);
(f)    the Parent, the Borrower or any other Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace periods);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any other Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any other
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)    the Parent, the Borrower or any other Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar


    

--------------------------------------------------------------------------------

63


law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Parent, the Borrower or any other Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(j)    the Parent, the Borrower or any other Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against the Parent, the Borrower, any
other Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Parent, the Borrower or any
other Subsidiary to enforce any such judgment; provided that any such judgments
shall only result in an Event of Default under this clause (k) if and to the
extent that the aggregate amount of such judgments not covered by a valid and
binding policy of insurance between the defendant and the insurer covering the
payment thereof exceeds $150,000,000 so long as such insurer, which shall be
rated at least “A” by A.M. Best Company, has been notified of, and has not
disputed the claim made for payment of, the amount of such judgments;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower or any other Subsidiary in an aggregate
amount exceeding $150,000,000;
(m)    the Parent’s Guarantee of the Obligations purported to be created under
the Guarantee Agreement shall cease to be, or shall be asserted by any Loan
Party not to be, in full force and effect (other than in accordance with the
express terms of any Loan Document); or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent or the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan


    

--------------------------------------------------------------------------------

64


Parties accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.
ARTICLE VIII    

The Agents
SECTION 8.01    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and neither the Parent
nor the Borrower shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 8.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 8.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


    

--------------------------------------------------------------------------------

65


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any debtor
relief law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any debtor relief law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.02 and Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 8.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for


    

--------------------------------------------------------------------------------

66


relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
SECTION 8.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Parent. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent (so long as no Event of Default is continuing) of the Parent (which
consent shall not be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (e) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Parent and
such Person remove such Person as Administrative Agent and, with the consent (so
long as no Event of Default is continuing) of the


    

--------------------------------------------------------------------------------

67


Parent (which consent shall not be unreasonably withheld or delayed), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Parent or the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Loan Party and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an Issuing Bank. If Bank
of America resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all LC Exposure with respect thereto, including the right to require
the Lenders to make ABR Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.05(d). Upon the appointment by the Borrower of a
successor Issuing Bank hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (b) the retiring Issuing Bank shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of


    

--------------------------------------------------------------------------------

68


America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
SECTION 8.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndication Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.
SECTION 8.09    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Parent or the
Borrower, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments


    

--------------------------------------------------------------------------------

69


and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and is Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Parent or the Borrower, that
neither the Administrative Agent nor any of its Affiliates is a fiduciary with
respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).
As used in this Section:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
ARTICLE IX    

Miscellaneous
SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Parent, the Borrower or Bank of America, N.A., as
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 9.01; and


    

--------------------------------------------------------------------------------

70


(ii)    if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
(a)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e‑mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Parent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(b)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE PARENT MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE PARENT MATERIALS OR THE PLATFORM. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Parent, the Borrower, any Lender, any
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Parent’s, the Borrower’s or the


    

--------------------------------------------------------------------------------

71


Administrative Agent’s transmission of Parent Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.
(d)    Change of Address, Etc. Each of the Parent, the Borrower, the
Administrative Agent and each Issuing Bank may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Parent, the Borrower, the Administrative Agent and each Issuing Bank.
(e)    Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Borrowing Requests and
requests for Letters of Credit) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof; provided that the Administrative Agent,
the Issuing Bank and the Lenders must act reasonably in determining the validity
of any purported notices given by or on behalf of the Borrower. The Loan Parties
shall indemnify the Administrative Agent, each Issuing Bank, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
(a)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Parent, the Borrower and the Required Lenders or by the Parent, the Borrower and
the Administrative Agent with the


    

--------------------------------------------------------------------------------

72


consent of the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties thereto
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) release the Parent
from its Guarantee under the Guarantee Agreement or limit its liability
thereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or an Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be.
Notwithstanding the foregoing, (A) no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of (1) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such amendment, waiver or other modification or (2)
any Lender that receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, waiver or other modification becomes
effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification, (B) any provision
of this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
(x) the Required Lenders stating that the Required Lenders object to such
amendment or (y) any Issuing Bank affected thereby stating that it objects to
such amendment, and (C) this Agreement may be amended without the consent of the
Required Lenders to increase the Total Commitments pursuant to Section 2.19.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
each Syndication Agent and their respective Affiliates (including the reasonable
fees, charges and disbursements of one outside counsel (and any local or special
counsel where appropriate) and, in connection with a conflict, one additional
counsel per affected party) for the Administrative Agent and Syndication Agents,
collectively, in connection with the syndication of the credit


    

--------------------------------------------------------------------------------

73


facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, any Syndication Agent, any Issuing Bank or any Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Syndication Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(a)    The Borrower shall indemnify the Administrative Agent, each Syndication
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a third
party, the Parent, the Borrower or any Affiliate of the Parent or the Borrower;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, liabilities or
related expenses arising from any non-Tax claim.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to an Agent or an Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent or such
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that (i) the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent or
such Issuing Bank in its capacity as such and (ii) if an Issuing Bank separately
agrees, as contemplated by the last sentence of Section 2.05(f), to be subject
to a standard of care different than that set forth therein, no Lender shall be
liable to such Issuing Bank hereunder for any greater amount than would have
been due if such Issuing Bank had not agreed to such different standard of care.


    

--------------------------------------------------------------------------------

74


(c)    To the extent permitted by applicable law, neither the Parent nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any Loan Document or any agreement or instrument
contemplated thereby, the Transactions or the other transactions contemplated
hereby, any Loan or Letter of Credit or the use of the proceeds thereof.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) neither the
Parent nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Parent or the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(a)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Parent or the Borrower; provided that no consent of the Parent or the
Borrower shall be required for an assignment to a Lender or any Affiliate of a
Lender or, if an Event of Default has occurred and is continuing, any other
assignee; provided further that the Parent or the Borrower shall be deemed to
have consented to any such assignment unless either the Parent or the Borrower
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Commitment to an assignee that is
a Lender with a Commitment immediately prior to giving effect to such assignment
or an Affiliate of any such Lender; and
(C)    each Issuing Bank; provided that no consent of an Issuing Bank shall be
required for an assignment of a Commitment to an assignee that is a


    

--------------------------------------------------------------------------------

75


Lender with a Commitment immediately prior to giving effect to such assignment
or an Affiliate of any such Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Competitive Loans, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000, unless each of the
Borrower (or the Parent) and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower (or the Parent) shall be required
if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
by Section 2.16(f).
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 (subject to the requirements thereof) and 9.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Loan Parties, shall maintain at one of its offices a copy of each


    

--------------------------------------------------------------------------------

76


Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the Loan
Parties, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Administrative Agent, the Borrower, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee and any tax forms required by Section
2.16(f), the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(b)    Any Lender may, without the consent of the Loan Parties, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Loan Parties, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. The Loan Parties
agree that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant


    

--------------------------------------------------------------------------------

77


acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.17(c) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as such) shall have any
obligation to maintain a Participant Register.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(d)    Notwithstanding the foregoing, no assignment or participation shall be
made to (i) a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person), (ii)
the Borrower or (iii) any Affiliate of the Borrower.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the


    

--------------------------------------------------------------------------------

78


Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, any separate letter agreements with respect to fees payable to
the Administrative Agent, Lender or Issuing Bank and the provisions of the
commitment letter dated April 10, 2019, among the Borrower, Bank of America,
N.A., Credit Suisse AG, Fifth Third Bank, U.S. Bank National Association, Wells
Fargo Bank, National Association and certain of their respective Affiliates that
are acting as arrangers and bookrunners in respect of the credit facility under
this Agreement (to the extent such provisions expressly survive the termination
of such commitment letter) constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of such Loan Party now or hereafter
existing under any Loan Document held by such Lender, irrespective of whether or
not such Lender shall have made any demand under any Loan Document and although
such obligations may be unmatured or are owed to a branch, office or Affiliate
of such Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such


    

--------------------------------------------------------------------------------

79


Defaulting Lender as to which it exercised such right of setoff.. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(a)    Each of the Parent and the Borrower hereby irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Bank, or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Parent, the Borrower or
their respective properties in the courts of any jurisdiction.
(b)    Each of the Parent and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY


    

--------------------------------------------------------------------------------

80


OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, third party service providers and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Parent or the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis from a source other than the Parent or the Borrower. For
the purposes of this Section, “Information” means all information received from
the Parent or the Borrower relating to the Parent or the Borrower or their
respective businesses, other than (A) any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Parent or the Borrower and (B) information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and,


    

--------------------------------------------------------------------------------

81


to the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.14    Patriot Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Act.
SECTION 9.15    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due under this Agreement
in dollars into another currency, the parties hereto agree, to the fullest
extent that they may legally and effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase dollars with such other currency in New
York, New York, on the Business Day immediately preceding the day on which final
judgment is given.
(a)    The obligations of the Borrower in respect of any sum due to the
Administrative Agent, any Lender or any Issuing Bank hereunder in dollars shall,
to the extent permitted by applicable law, notwithstanding any judgment in a
currency other than dollars, be discharged only to the extent that on the
Business Day following receipt of any sum adjudged to be so due in the judgment
currency, the Administrative Agent, such Lender or such Issuing Bank may in
accordance with normal banking procedures purchase dollars in the amount
originally due to the Administrative Agent, such Lender or such Issuing Bank
with the judgment currency. If the amount of dollars so purchased is less than
the sum originally due to the Administrative Agent, such Lender or such Issuing
Bank, the Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent, such Lender or such Issuing
Bank against the resulting loss.
SECTION 9.16    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise


    

--------------------------------------------------------------------------------

82


of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto.
SECTION 9.17    Non-Public Information. (a) Each Lender acknowledges that all
materials and/or information provided by or on behalf of the Parent or the
Borrower hereunder (collectively, “Parent Materials”), including requests for
waivers and amendments, furnished by the Parent or the Borrower or information
furnished by the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Parent, the Borrower and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.
(a)    Each of the Parent, the Borrower and each Lender acknowledges that, if
information furnished by the Parent or the Borrower pursuant to or in connection
with this Agreement is being distributed by the Administrative Agent through
IntraLinks/IntraAgency, SyndTrak or another website or other information
platform (the “Platform”), (i) the Administrative Agent may post any information
that such Borrower has indicated as containing MNPI solely on that portion of
the Platform designated for Private Side Lender Representatives and (ii) if the
Parent or the Borrower has not indicated whether any information furnished by it
pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent shall post such information solely on that portion of the
Platform designated for Private Side Lender Representatives.
(b)    The Parent and the Borrower agree to specify whether any information
furnished by such entity to any of the Administrative Agent pursuant to, or in
connection with, this Agreement contains MNPI.
SECTION 9.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan


    

--------------------------------------------------------------------------------

83


Document, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 9.19    Waiver of Notice of Termination Under Existing Credit Agreement.
Each Lender that is a “Lender” under (and as defined in) the Existing Credit
Agreement hereby waives any requirement under the Existing Credit Agreement that
notice be given prior to the prepayment of loans or termination of commitments
thereunder; provided that such commitments are terminated by notice to the
paying agent under the Existing Credit Agreement on the Effective Date.
SECTION 9.20    Conflict with Loan Documents. In the event of any conflict
between the terms of this Agreement and the terms of any other Loan Document,
the terms of this Agreement shall control.
SECTION 9.21    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Borrowing
Requests, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform


    

--------------------------------------------------------------------------------

84


Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.


[Remainder of page intentionally left blank]








    

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
MACY’S, INC.
By:
/s/ Matthew Q. Stautberg    
Name: Matthew Q. Stautberg
Title: Senior Vice President, Corporate
Planning and Treasurer

MACY’S RETAIL HOLDINGS, INC.
By:
/s/ Matthew Q. Stautberg    
Name: Matthew Q. Stautberg
Title: Vice President and Treasurer





[Signature Page to the Credit Agreement]

--------------------------------------------------------------------------------

        




BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/ Charlene Wright-Jones    
Name: Charlene Wright-Jones
Title: Vice President

BANK OF AMERICA, N.A., as Lender and Issuing Bank
By:
/s/ Anthony Hoye    
Name: Anthony Hoye
Title: Director









[Signature Page to the Credit Agreement]

--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
U.S. BANK NATIONAL ASSOCIATION,
By
/s/ Joyce P. Dorsett    
Name: Joyce P. Dorsett
Title: Senior Vice President














--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
Name of Institution
Wells Fargo Bank, N.A.
By
/s/ Irena Stavreska    
Name: Irena Stavreska
Title: Managing Director










LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
Name of Institution
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
By
/s/ Judith E. Smith    
Name: Judith E. Smith
Title: Authorized Signatory

By
/s/ Joan Park    
Name: Joan Park
Title: Authorized Signatory














--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
Name of Institution
Fifth Third Bank
By
/s/ Miranda C. Stokes    
Name: Miranda C. Stokes
Title: Managing Director, Senior Vice President














--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
Name of Institution
JPMORGAN CHASE BANK, N.A.
By
/s/ Anna Kostenko    
Name: Anna Kostenko
Title: Vice President














--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
Name of Institution
PNC BANK, NATIONAL ASSOCIATION
By
/s/ David C. Beckett    
Name: David C. Beckett
Title: Senior Vice President














--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
MUFG Union Bank, N.A.
By
/s/ Lauren Hom    
Name: Lauren Hom
Title: Director

Date May 8, 2019













--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
Name of Institution
CITIBANK, N.A.
By
/s/ Simon Taylor    
Name: Simon Taylor
Title: Vice President














--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
GOLDMAN SACHS BANK USA,
By
/s/ Annie Carr    
Name: Annie Carr
Title: Authorized Signatory














--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
Standard Chartered Bank:
By
/s/ Guilherme Domingos    
Name: Guilherme Domingos
Title: Director














--------------------------------------------------------------------------------


        


LENDER SIGNATURE PAGE TO
THE MACY’S CREDIT AGREEMENT
DATED THE DATE FIRST ABOVE WRITTEN
Name of Institution
First Hawaiian Bank
By
/s/ Todd T. Nitta    
Name: Todd T. Nitta
Title: Senior Vice President














--------------------------------------------------------------------------------


        


Schedule 2.01
Commitments


Lender
Commitment
LC Commitment
Bank of America, N.A.
$210,000,000.00
$100,000,000.00
U.S. Bank National Association
$210,000,000.00
$100,000,000.00
Wells Fargo Bank, National Association
$210,000,000.00
$100,000,000.00
Credit Suisse AG, Cayman Islands Branch
$200,000,000.00
 
Fifth Third Bank
$200,000,000.00
$100,000,000.00
JPMorgan Chase Bank, N.A.
$100,000,000.00
 
PNC Bank, National Association
$100,000,000.00
 
MUFG Union Bank, N.A.
$82,500,000.00
 
Citibank, N.A.
$62,500,000.00
 
Goldman Sachs Bank USA
$50,000,000.00
 
Standard Chartered Bank
$50,000,000.00
 
First Hawaiian Bank
$25,000,000.00
 
TOTAL:
$1,500,000,000.00
$400,000,000.00










--------------------------------------------------------------------------------

        




Schedule 6.01
Existing Indebtedness
($000) Amount as of May 9, 2019


Description of Debt
Amount of Debt
Commercial Paper
$1.5 billion program


$0
Finance Leases


$25,736
Indenture dated as of December 15, 1994
U.S. Bank National Association, as Trustee




$71,167


Indenture dated as of September 10, 1997
U.S. Bank National Association, as Trustee




$308,353


Indenture dated as of July 20, 2004
The Bank of New York Mellon Trust Company, N.A. as Trustee




$322,390


Indenture dated as of June 17, 1996
The Bank of New York Mellon Trust Company, N.A. as Trustee




$178,505


Amended and Restated Indenture dated as of January 15, 1991
The Bank of New York Mellon Trust Company, N.A. as Trustee




$69,432


Indenture dated as of November 2, 2006
U.S. Bank National Association, as Trustee




$692,532


Indenture dated as of January 13, 2012
The Bank of New York Mellon Trust Company, N.A. as Trustee




$3,066,620









    

--------------------------------------------------------------------------------

        




Schedule 6.02
Existing Liens
Mortgage Debt
($000)


Obligor
Property/Location
Amount (5/ /16)
None
 
 







    

--------------------------------------------------------------------------------


        


Schedule 9.01
Administrative Agent’s Office;
Certain Addresses For Notices


PARENT or BORROWER:
Macy’s, Inc.
7 West Seventh Street
Cincinnati, Ohio 45202
Attention: Chief Financial Officer, with a copy to the Chief Legal Officer
(other than in the case of any notice or communication provided for under
Article II)
Telephone: (513) 579-7251
Electronic Mail: josh.juran@macys.com
Website Address:
www.macysinc.com

Taxpayer Identification Number: 13-3324058


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Gateway Village – 900 Building
900 W Trade St
Mail Code: NC1-026-06-04
Charlotte, NC 28255-0001
Attention: Katrina Burton
Telephone:  980-386-0987
Facsimile:  704-683-7150
Electronic Mail: kburton2@baml.com
Account No.:  1366072250600
Attn: Wire Clearing Acct for Syn Loans - LIQ
Ref:  Macys Retail Hold No 20834
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
135 S. LaSalle St
Mail Code: IL4-135-09-61
Chicago, IL 60603
Attention:  Lisa Colbert
Telephone:  312-904-8435
Facsimile:  312-537-6609
Electronic Mail: lisa.colbert@baml.com





--------------------------------------------------------------------------------

        








    

--------------------------------------------------------------------------------


        




EXHIBIT A


FORM OF BORROWING REQUEST


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is hereby made to the Credit Agreement dated as of May 9, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (the “Parent”), Macy’s
Retail Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent, and
each lender from time to time party thereto. Terms defined in the Credit
Agreement are used herein with the same meanings.


The undersigned hereby requests a Borrowing or Revolving Loans


1.    On __________ (a Business Day).
2.    In the amount of $__________.
3.    Comprised of __________.
        [Type of Committed Loan requested]
4.    For Eurodollar Rate Loans: with an Interest Period of [seven days]
[__________ months].


The Revolving Borrowing requested herein complies with Section 2.01 of the
Agreement.
MACY’S RETAIL HOLDINGS, INC.




By:     
Name:
Title:









--------------------------------------------------------------------------------


EXHIBIT B


[FORM OF]
ASSIGNMENT AND ASSUMPTION
Reference is hereby made to the Credit Agreement dated as of May 9, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (the “Parent”), Macy’s
Retail Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from
time to time party thereto, Bank of America, N.A., as Administrative Agent, and
each lender from time to time party thereto. Terms defined in the Credit
Agreement are used herein with the same meanings. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, effective as of the Assignment
Date set forth below, the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement, including the
interests set forth below in the Commitment of the Assignor on the Assignment
Date and Competitive Loans and Revolving Loans owing to the Assignor which are
outstanding on the Assignment Date, together with the participations in Letters
of Credit and LC Disbursements held by the Assignor on the Assignment Date, but
excluding accrued interest and fees to and excluding the Assignment Date. The
Assignee hereby acknowledges receipt of a copy of the Credit Agreement. From and
after the Assignment Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.
This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.16(f) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.
Date of Assignment: [●]
Legal Name of Assignor: [●]
Legal Name of Assignee: [●]
Assignee’s Address for Notices: [●]





--------------------------------------------------------------------------------

        


Effective Date of Assignment
(“Assignment Date”): [●]


Facility
Principal Amount Assigned (and identifying information as to individual
Competitive Loans)
Percentage Assigned of Facility and Commitment (set forth, to at least 8
decimals, as a percentage of the total Facility and the aggregate Commitments of
all Lenders thereunder)
Commitment Assigned:
 
 
Revolving Loans:
 
 
Competitive Loans:
 
 







2

--------------------------------------------------------------------------------

        




The terms hereof are hereby agreed to:
[●], as Assignor
By:
    
Name:
Title:

[●], as Assignee
By:
    
Name:
Title:

The undersigned hereby consent to the within assignment:


Macy’s, Inc.,


By:    
Name:
Title:


Macy’s Retail Holdings, Inc.,


By:    
Name:
Title:


Bank of America,, N.A., as Administrative Agent,


By:    
Name:
Title:


Bank of America, N.A., as Issuing Bank


By:    
Name:
Title:


U.S. Bank National Association, as Issuing Bank


By:    
Name:
Title:


Wells Fargo Bank, National Association, as Issuing Bank


By:    
Name:
Title:


Fifth Third Bank, as Issuing Bank,


By:    
Name:
Title:
 





3

--------------------------------------------------------------------------------


EXHIBIT B


ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document, or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.04 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder) , (iii) from
and after the Assignment Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.





--------------------------------------------------------------------------------

        


2.    Payments. From and after the Assignment Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Assignment Date and to the Assignee for
amounts that have accrued from and after the Assignment Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Assignment Date
to the Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








2

--------------------------------------------------------------------------------


EXHIBIT C


[FORM OF]
GUARANTEE AGREEMENT dated as of May 9, 2019, among MACY’S, INC. (the “Parent”),
MACY’S RETAIL HOLDINGS, INC. (the “Borrower”) and BANK OF AMERICA, N.A., as
Administrative Agent.
Reference is made to the Credit Agreement dated as of May 9, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Parent, the Borrower, the lenders party thereto and Bank of America,
N.A., as administrative agent. The obligations of the Lenders and the Issuing
Banks to extend credit to the Borrower are conditioned upon, among other things,
the execution and delivery of this Agreement. The Parent is the parent company
of the Borrower, will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement and is willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement.
(b)    The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.
SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Credit Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Banks, (d) the beneficiaries of the Borrower’s indemnification
obligations under the Credit Agreement and (e) the successors and assigns of
each of the foregoing.
“Obligations” means the due and punctual payment by the Borrower of (a) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (b) each payment required to be made by the Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (c) all other monetary obligations of the Borrower to


    

--------------------------------------------------------------------------------

        


any of the Credit Parties under the Credit Agreement and each of the other Loan
Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding).
ARTICLE II
Guarantee
SECTION 2.01. Guarantee. The Parent unconditionally guarantees, as a primary
obligor and not merely as a surety, the due and punctual payment of the
Obligations. The Parent further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation. The Parent waives presentment to, demand of payment
from and protest to the Borrower of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.
SECTION 2.02. Guarantee of Payment. The Parent further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Credit Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Credit Party in favor of the Borrower or
any other Person.
SECTION 2.03. Limitations. (a) Except for termination of the Parent’s
obligations hereunder as expressly provided in Section 4.10, the obligations of
the Parent hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
the Parent hereunder shall not be discharged or impaired or otherwise affected
by (i) the failure of the Administrative Agent or any other Credit Party to
assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement; (iii) the release of any security
held by the Administrative Agent or any other Credit Party for the Obligations
or any of them; (iv) any default, failure or delay, willful or otherwise, in the
payment of the Obligations; or (v) any other act or omission that may or might
in any manner or to any extent vary the risk of the Parent or otherwise operate
as a discharge of the Parent as a matter of law or equity (other than the
payment in full in cash of all the Obligations). The Parent expressly authorizes
the Credit Parties to take and hold security for the payment and performance of
the Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more


2

--------------------------------------------------------------------------------

        


other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of the Parent hereunder.
(b)    To the fullest extent permitted by applicable law, the Parent waives any
defense based on or arising out of any defense of the Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower, other than the
payment in full in cash of all the Obligations. The Administrative Agent and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or
exercise any other right or remedy available to them against the Borrower,
without affecting or impairing in any way the liability of the Parent hereunder
except to the extent the Obligations have been paid in full in cash. To the
fullest extent permitted by applicable law, the Parent waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of the Parent against the Borrower or any
security.
SECTION 2.04. Reinstatement. The Parent agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Credit Party upon
the bankruptcy or reorganization of the Borrower or otherwise. The provisions of
this Section 2.04 shall survive any termination under Section 4.10.
SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Credit Party has at law or in equity against the Parent by virtue hereof, upon
the failure of the Borrower to pay any Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Parent hereby promises to and will forthwith pay, or cause to be
paid, to the Administrative Agent for distribution to the applicable Credit
Parties in cash the amount of such unpaid Obligation. Upon payment by the Parent
of any sums to the Administrative Agent as provided above, all rights of the
Parent against the Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.
SECTION 2.06. Information. The Parent assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that the Parent assumes and incurs
hereunder, and agrees that none of the Administrative Agent or the other Credit
Parties will have any duty to advise the Parent of information known to it or
any of them regarding such circumstances or risks.
ARTICLE III
Subordination


3

--------------------------------------------------------------------------------

        


SECTION 3.01. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Parent in respect of indemnity, contribution or
subrogation under applicable law or otherwise, shall be fully subordinated to
the indefeasible payment in full in cash of the Obligations.
ARTICLE IV
Miscellaneous
SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.
SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under the Credit Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the Credit Agreement are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
Notwithstanding anything herein to the contrary, no sale, assignment, novation,
transfer or delegation by any Lender of any of its rights or obligations under
the Credit Agreement shall, or shall be deemed, to extinguish any of the rights,
benefits or privileges afforded by any guarantee created hereunder in relation
to such of its rights or obligations, and all such rights, benefits and
privileges shall continue to accrue, to the full extent thereof, for the benefit
of the permitted assignee, transferee or delegee of such Lender in connection
with each such sale, assignment, novation, transfer and delegation. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.
SECTION 4.03. Successors and Assigns. Whenever in this Agreement any party
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Parent,


4

--------------------------------------------------------------------------------

        


the Borrower or the Administrative Agent that are contained in this Agreement
shall bind and inure to the benefit of their respective successors and assigns.
SECTION 4.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent, the Lenders and the Issuing
Banks and shall survive the execution and delivery of the Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by or on behalf of the Administrative Agent, the Lenders and
the Issuing Banks and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
SECTION 4.05. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile transmission, emailed pdf. or any
other electronic means that reproduces an image of the actual executed signature
page shall be as effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each Loan Party, and thereafter shall be binding upon each Loan
Party and the Administrative Agent, and shall inure to the benefit of each Loan
Party, the Administrative Agent and the other Credit Parties and their
respective successors and assigns, except that no Loan Party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein (and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement.
SECTION 4.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or uneforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 4.07. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from


5

--------------------------------------------------------------------------------

        


time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Parent against any of and
all the obligations of the Parent now or hereafter existing under this Agreement
owed to such Lender, irrespective of whether or not any demand for payment
thereof has been made under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 4.07 are in addition to
other rights and remedies (including other rights of set-off) which such Lender
may have.
SECTION 4.08. Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
SECTION 4.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 4.10. Termination. Subject to Section 2.04, this Agreement and the
guarantee made herein shall terminate when the Commitments have terminated, all
the Obligations have been paid in full, the LC Exposure has been reduced to zero
and the Issuing Banks have no further obligations to issue Letters of Credit
under the Credit Agreement.
[Remainder of page intentionally left blank]








6

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
MACY’S, INC.,
By
    
Name:
Title:

MACY’S RETAIL HOLDINGS, INC.,
By
    
Name:
Title:





    

--------------------------------------------------------------------------------

        




BANK OF AMERICA, N.A., as ADMINISTRATIVE AGENT,
By
    
Name:
Title:





    

--------------------------------------------------------------------------------

        




EXHIBIT D-1
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 9, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (the “Parent”), Macy’s
Retail Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
    
Name:
Title:

Date: _____________ ____, 20[ ]




    

--------------------------------------------------------------------------------

        




EXHIBIT D-2
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 9, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (the “Parent”), Macy’s
Retail Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


    

--------------------------------------------------------------------------------

        






[NAME OF LENDER]
By:
    
Name:
Title:

Date ____________ ____, 20[ ]




    

--------------------------------------------------------------------------------

        




EXHIBIT D-3
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 9, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (the “Parent”), Macy’s
Retail Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
    
Name:
Title:

Date: ____________ ____, 20[ ]




    

--------------------------------------------------------------------------------

        




EXHIBIT D-4
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 9, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Macy’s Inc., a Delaware corporation (the “Parent”), Macy’s
Retail Holdings, Inc., a New York corporation (the “Borrower”), the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its direct or indirect partners/members’ conduct of a U.S.
trade or business.
The undersigned has furnished its participating Lender with IRS Form W- 8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W- 8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W- 8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender, and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




    

--------------------------------------------------------------------------------

        




[NAME OF PARTICIPANT]
By:
    
Name:
Title:

DATE: ____________ ____, 20[ ]




    